COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Hung Dasian Truong v. The State of Texas

Appellate case number:     01-18-00454-CR

Trial court case number: 1172979

Trial court:               339th District Court, Harris County, Texas

        The above-captioned case is an appeal from the trial court’s May 10, 2018 order
recommitting appellant for inpatient treatment at Rusk State Hospital. Also currently pending
before this Court, in cause number 01-16-00390-CR, is appellant’s appeal of the trial court’s May
3, 2016 order recommitting him for inpatient treatment.

        The trial court’s May 10, 2018 order is the current order under which appellant is
committed at Rusk State Hospital. This order will expire in May 2019. Due to the time-sensitive
nature of this appeal, we order the Clerk of this Court to set the 2018 appeal on an accelerated
timeline. See TEX. R. APP. P. 38.6(d) (allowing appellate court, in interests of justice, to shorten
time for filing briefs and for submission of case). Appellant is ordered to file his appellate brief
challenging the merits of the May 10, 2018 order within 20 days of the date of this order. The State
is ordered to file its responsive brief, if any, within 20 days of the date appellant’s brief is filed
with this Court. The 2018 appeal will then immediately be set for submission.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually        Acting for the Court
Date: October 30, 2018